Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 25, 27, 33-34, 36, 38-44 are pending. 
Applicant’s amendment to claims 25, 27, 33-34, 36 and 38-39, cancellation of claims 26, 28-32, 35 and 37, as well as submission of new claims 43-44 in reply filed 6/13/2022 are acknowledged.
The rejections and objections not recited in this action are withdrawn.

Claim Objections


Claim 44 is objected to for being dependent on a rejected claim.

                   			Improper Markush Grouping
5.           Claims 27, 33-34 and 43 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	In claim 27 and 43, only SEQ ID NO:317 show significant sequence identity to elected SEQ ID NO:3 according to sequence search result. Therefore, other sequences have distinct structure compared to SEQ ID NO:3.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

   Claims 25, 36, 38-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In review of claim language, it is found that obtaining target genes encoding a protein that is part of the proteasomal complex in palm weevil is essential to practice the invention. 
The specification teaches feeding palm weevil with dsRNA targeting genes encoding proteasome or proteasome associated protein such as palm weevil alfa subunit, beta subunit, 26S proteasome subunit RPN7 cause death of larvae (Table 2).
. However, state of art teach that the insect proteasome complex encompasses many genes. For example, there are 26S and 20S proteasomes in insect. For 20S alone, there are seven alpha subunits and seven beta subunits (page 840) together with many proteasome assembly chaperones, activator (Figure 6) (Kravchuk et al.  2019  BBA- Protein  and Proteomics 1867  840-853). Neither the prior art nor the specification provides enough written description for all the genes encoding part of proteasomal complex in palm weevil, needless to say validation of those genes as target genes. Therefore, applicants are not in possession of genus target genes as claimed.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
            Applicants fail to describe a representative number of genes falling within the scope of the claimed genus of genes encoding part of proteasomal complex.  Applicants only describe some palm weevil alfa subunit, beta subunit, 26S proteasome subunit RPN7.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of genes as each gene has distinct primary structure.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.   Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/           Primary Examiner, Art Unit 1662